Case 4:18-cv-06823-HSG Document 34 Filed 11/16/18 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

 

 

UNITED STATES DISTRICT COURT

for the
Northern District of California

 

 

Anita Miralle et al. )
Plaintiff )
Vv. ) Case No. 4:18-cv-06823-HSG
City of Oakland et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs

Date: 11/16/2018 Aw0etul fi KL
=

Attonuey’s signature

Anne Butterfield Weills, 139845

Printed name and bar number

Siegel, Yee & Brunner
475 14th St, Ste 500
Oakland, CA 94612

 

Address

aweills@aol.com

 

E-mail address

(510) 839-1200

 

Telephone number

(510) 444-6698
FAX number
